USCA11 Case: 20-14243    Date Filed: 08/31/2021   Page: 1 of 6



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14243
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:11-cr-00399-SCJ-CCH-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


CYNTERIA ROSATTA PITTS,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 31, 2021)
          USCA11 Case: 20-14243       Date Filed: 08/31/2021   Page: 2 of 6



Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:

      Cynteria Pitts appeals her sentence of 15 months’ imprisonment, imposed on

the district court’s second revocation of her supervised release, under 18 U.S.C. §

3583(e). On appeal, Pitts argues that her sentence was substantively unreasonable

because her violation did not justify a 3-month upward variance. After careful

review, we affirm.

      We review the sentence imposed upon revocation of supervised release for

reasonableness. See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir.

2014). The reasonableness of a sentence is determined by considering the totality

of the circumstances. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010). The abuse-of-discretion standard applies to appellate review of sentencing

decisions, and under that standard, we will affirm any sentence that falls within the

range of reasonable sentences, even if we would have decided that a different

sentence was more appropriate. United States v. Irey, 612 F.3d 1160, 1188, 1191

(11th Cir. 2010) (en banc). The party who challenges the sentence bears the

burden of showing that the sentence is unreasonable. United States v. Trailer, 827

F.3d 933, 936 (11th Cir. 2016).

      On determining that a defendant violated a condition of supervised release,

the district court may revoke the term of supervision and impose a prison term. 18


                                          2
          USCA11 Case: 20-14243       Date Filed: 08/31/2021    Page: 3 of 6



U.S.C. § 3583(e)(3). A district court must consider some of the factors outlined in

18 U.S.C. § 3553(a) when imposing a sentence after revoking supervised release.

See 18 U.S.C. § 3583(e); Vandergrift, 754 F.3d at 1308. Specifically, the district

court must consider “section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4),

(a)(5), (a)(6), and (a)(7),” which include, among other things, the nature and

circumstances of the crime and the history and characteristics of the defendant; the

need for the sentence imposed to afford adequate deterrence, protect the public,

and provide the defendant with needed correctional treatment in the most effective

manner; and the applicable guideline range and any pertinent policy statements

issued by the Sentencing Commission. 18 U.S.C. § 3583(e). In addition, the

comments to the Sentencing Guidelines suggest that supervised-release violations

are a “breach of trust” and direct the court to “sanction primarily the defendant’s

breach of trust, while taking into account, to a limited degree, the seriousness of

the underlying violation and the criminal history of the violator.” U.S. Sent’g

Comm’n, Guidelines Manual, § 7A3.B (Nov. 2018).

      A court can abuse its discretion by imposing a substantively unreasonable

sentence when it (1) fails to consider relevant factors that were due significant

weight, (2) gives an improper or irrelevant factor significant weight, or

(3) commits a clear error of judgment by balancing the proper factors

unreasonably. Irey, 612 F.3d at 1189 (citation omitted). Moreover, a district


                                          3
          USCA11 Case: 20-14243        Date Filed: 08/31/2021    Page: 4 of 6



court’s unjustified reliance on any one § 3553(a) factor may suggest an

unreasonable sentence. United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir.

2008). However, the district court can give great weight to one factor over others.

See United States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014). The district court

need not state on the record that it has explicitly considered each of the § 3553(a)

factors or discuss them all individually, so long as the record reflects that it

considered the party’s arguments and the sentencing factors. United States v.

Dorman, 488 F.3d 936, 938 (11th Cir. 2007). We will remand for resentencing

only when we are left with the “definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” Pugh, 515 F.3d at 1191 (citation omitted).

      We hold that Pitts’s 15-month sentence was substantively reasonable. Pitts

generally asserts that consideration of the § 3553(a) factors should have led to a

lesser sentence. In essence, Pitts simply disagrees with the weight the district court

gave to the statutory factors. Pitts has not, however, shown that the district court

abused its discretion by committing a “clear error of judgment” in revoking Pitts’s

supervised release and sentencing her to 15 months’ imprisonment. See Pugh, 515

F.3d at 1191. Rather, the district court appropriately considered the statutory

sentencing factors and arrived at a sentence that fell within the range of reasonable


                                           4
          USCA11 Case: 20-14243        Date Filed: 08/31/2021    Page: 5 of 6



sentences. 18 U.S.C. § 3553(a); see Irey, 612 F.3d at 1191. The district court

indicated the need to deter Pitts when it reminded her that she was revoked on her

first supervised release and absconded from bond and noted that her issue was

“obeying and following the rules.” See 18 U.S.C. §§ 3583(d)(1), 3553(a)(2)(B),

(C). It was well within the district court’s discretion to give these factors

significant weight given Pitts’s previous offenses of the same nature, and her

multiple release and bond violations. See Cubero, 754 F.3d at 892. The district

court stated that it considered all of the § 3553(a) factors and the parties’

arguments, and it was not required to discuss each factor or each of the parties’

arguments individually in arriving at a reasonable sentence. Dorman, 488 F.3d at

938.

       Although Pitts argues that her violation was a “relatively minor offense” and

did not justify a 3-month upward variance, the district court provided several

justifications for the sentence. Pitts’s repeated breaches of the court’s supervised

release orders constituted a severe “breach of trust,” which the district court was

entitled to “sanction . . . while taking into account, to a limited degree, the

seriousness of the underlying violation and the criminal history of the violator.”

U.S.S.G. § 7A3.B. Indeed, the district court stated that it had tried twice to let her

stay out and that Pitts “let [the district court] down” and “didn’t do what she

promised she would do.” Thus, the district court properly considered that this was


                                           5
          USCA11 Case: 20-14243        Date Filed: 08/31/2021    Page: 6 of 6



not Pitts’s first violation of her supervised-release conditions, and the violation

involved the same type of conduct as her previous supervised-release and bond

violations. See U.S.S.G. § 7A3.B.

      In addition, the degree of variance, 3 months above the high end of the

guideline range, was not unreasonable, and the 15-month sentence was

significantly less than the statutory maximum of 36 months, further indicating the

reasonableness of the sentence. See Gall v. United States, 552 U.S. 38, 47 (2007);

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). Finally, Pitts’s

previous within-guideline revocation sentence was insufficient to compel her to

comply with court orders, as evidenced by her subsequent violation, which led to

the current sentence. Irey, 612 F.3d at 1189. Accordingly, the 15-month sentence

was sufficient but not greater than necessary to accomplish the statutory goals of

sentencing. See 18 U.S.C. § 3553(a).

      AFFIRMED.




                                           6